Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/22 has been hereby entered.


REASONS FOR ALLOWANCE

2. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 10/06/21 is hereby withdrawn in view of: 

Declaration filed under 37 CFR1.132 by Dr. Lukas Jeker on 04/04/22.  Said   declaration  stated  that”  For practical reasons CD45 was exemplified in T cells, there is however no doubt that the claimed method also works in other hematopoietic cells, including primary hematopoietic stem cells. Experimentally, the subject invention has used primary T cells, i,e, primary hematopoietic cells. Gene editing was however well known for other cell types, including primary hematopoietic stem cells, at the filing date of the subject invention.”

 Dr. Jeker further stated that  “ for any person skilled in the art it would readily be possible to practice  the method in any hematopoietic cell type, including primary hematopoietic stem cells. One feature that is special about the claimed invention is the fact that the Applicant demonstrates feasibility to use genome engineering tools to convert a cell that expresses one isoform to another isoform, and its application for selective depletion in vivo. Simply expressing one or the other isoform as a transgene as has been done before would not work because a cell expressing both isoforms would still get depleted. By converting one isoform to another isoform the cell not only expresses a new isoform but also no longer expresses the original version. This is the missing piece to enable selective depletion of the first or second isoform.”


Claims  70-76, 91and 92  are pending and allowed.

3. The prior art does not teach or suggest a method for in vivo selective depletion of edited primary hematopoietic cells, as recited in claims 70-76, 91 and 92.

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644